1 Reported in 203 N.W. 611.
Defendants appeal from an order denying their motion to amend findings and for judgment or for a new trial. On October 19, 1922, plaintiffs sold wheat to the Equity Cooperative Exchange for $5,577.70. Subsequent to making the special deposit hereinafter mentioned, James Manahan and George C. Lambert were appointed receivers of this corporation. This suit is brought to have a balance of $1,000, from said sum, declared a trust fund and allowed as a preferred claim, the corporation having paid plaintiff $4,577.70.
The trial court found that the full sum of $5,577.70 had been deposited with the corporation by plaintiff in trust for himself under an agreement on the part of the corporation to receive and hold said money as a bailee or trustee for the purpose of paying margins *Page 215 
on trades which the corporation made for plaintiff. This finding is challenged. Appellant points to the records of the corporation to show that the item was carried as a general credit. But plaintiff was not a party to this nor did he have any knowledge of defendant's method of bookkeeping. The evidence to support plaintiff's claim that the full sum of $5,577.70 was originally so deposited and received is meager, but in the light of subsequent events may be said to have permitted the court to make such findings. It was purely a question of fact.
There is, however, evidence, in abundance, to support that element of the finding to the extent that the last $2,000 which includes the $1,000 in question, was so deposited and received. The $2,000 was left with the corporation as margin money to be called on whenever the market fluctuated. It was the customer's money, whether used or not. Its purpose was to serve as a protection to cover trades. If there was a loss the money was to be resorted to for the benefit of the customer. If it was not on hand, and credit not arranged, the account, in an emergency, would be closed. In this case it was the custom of the corporation to require the customer to make a deposit of twenty cents per bushel. Plaintiff told them he wanted to buy 20,000 bushels of wheat. The last $2,000 was left with the corporation and it made trades for him. The balance of $1,000 was not used for the purpose for which it was so deposited. It could not be used for any other purpose. The relation of the parties was not that of debtor and creditor, but the corporation held this money in trust for the special purpose and plaintiff is entitled to have his claim allowed as a preferred claim. Stein v. Kemp,132 Minn. 44, 155 N.W. 1052.
Affirmed. *Page 216